Filed 4/16/13 In re D.S. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re D.S. et al., Persons Coming Under the                          B243498
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK49052)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JOSEPH S.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County. Marguerite
D. Downing, Judge. Reversed with directions.
         California Appellate Project, under appointment by the Court of Appeal, Jonathan
B. Steiner, Executive Director, and Anne E. Fragasso for Defendant and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Melinda A. Green, Senior Associate County Counsel, for Plaintiff and Respondent.
                                             ____________________
       Joseph S. (Father) appeals from a July 23, 2012 order terminating his parental
rights over D.S. (born in 1998) and D.S. (born in 2002) (collectively minors), contending
that substantial evidence did not support the juvenile court‟s finding that proper notice
was given under the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.).
Father argues that the Department of Children and Family Services (DCFS) failed to
comply with the inquiry and notice requirements of the ICWA because the notices it sent
to the Bureau of Indian Affairs (BIA) did not include all available information regarding
paternal grandmother and paternal great-grandmother. Father also contends notice
should have been sent to Arizona tribes. Natasha J. (Mother) is not a party to this appeal.
       We agree with Father‟s contentions and reverse the July 23, 2012 order
terminating Father‟s and Mother‟s parental rights and remand the case to the juvenile
court with directions to order DCFS to provide the BIA and Arizona tribes with proper
notice of the proceedings under the ICWA. If, after receiving proper notice, a tribe
determines the minors are Indian children as defined by the ICWA, the court shall
proceed in conformity with the provisions of the ICWA. If no tribe indicates the minors
are Indian children within the meaning of the ICWA, the court shall reinstate the order
terminating Father‟s and Mother‟s parental rights over the minors.
                                      BACKGROUND
       We discuss only the facts pertinent to this appeal regarding the ICWA notice and
not the facts leading up to the filing of the Welfare and Institutions Code section 300
petitions on behalf of the minors and the termination of parental rights.1
       Father appeared at a May 21, 2002 detention hearing at which the following
discussion regarding possible Indian heritage occurred. The juvenile court asked, “Are
either one of [the minors] eligible to enroll in the American-Indian tribe?” Father replied,
“Well, I mean, like my, um, grandmother and everybody said I was Indian but like ––
they‟re like prejudiced, so I haven‟t been like really raised around any of my Indian-
American family because they kind of resented my mama because my daddy was black.

       1   Undesignated statutory references are to the Welfare and Institutions Code.

                                              2
So, I mean, I really don‟t know as far as like who to go to to even consider it, you know
what I‟m saying? Like, to look it up to see what kind of heritage I‟m from.” The court
stated, “Okay. Do you know what kind of an Indian your grandmother was?” Father
responded, “That‟s what I‟m saying. I don‟t even know. I mean, you know, my mother,
I don‟t know if she‟s Navajo or . . . .” Father stated that paternal grandmother was living
and gave her name as Catalina B., also known as Catalina G. Father said that he did not
know how to contact paternal grandmother, but knew that she was born on November 19,
1952. He stated that he “would have American-Indian blood” through paternal great-
grandmother. Father said, “I know my grandmother is American-Indian because she‟s in
a town in a reservation in Arizona as far as I‟ve heard you know.” Father did not know
paternal great-grandmother‟s name. The juvenile court stated, “[DCFS] can attempt to do
a due diligence from [sic] a Catalina [B.] with the birth date of 11-19-52 and see if you
can locate her.”
       Later, DCFS reported that a due diligence search for paternal grandmother
revealed nine possible addresses to which DCFS mailed letters and a possible telephone
number, “which was determined to be a wrong number.” DCFS also found a social
security number and driver‟s license number for a person named Catalina G.
       DCFS sent notice of the January 22, 2004 section 366.26 hearing by certified mail
to the BIA office in Sacramento, California, and the BIA Office of Tribal Services in
Washington, D.C. The notices did not include any information regarding paternal
grandmother or paternal great-grandmother.
       At the January 22, 2004 hearing, the juvenile court stated, “To the parents, we
have notice to the BIA by certified mail. We can make a notice finding as to the [bureau]
to be proper as they were noticed both in Washington and Sacramento and they have not
responded that these children are children that qualify under ICWA. Okay. So we have
proper notice finding.”
       The April 19, 2004 status report stated that DCFS “noticed the [BIA] on
11/24/2003. [DCFS] has not received a response from the [BIA]. Father . . . has stated
that he does not know what tribe his family is affiliated with.” Subsequent DCFS reports
                                             3
stated that “[a] search of the records found no ICWA finding” and requested that the
juvenile court make a “no ICWA finding” so that DCFS could “proceed to adoption.”
       On July 23, 2012, the juvenile court found that “the court has no reason to know
that [ICWA] applies; finds that these are not Indian children.” Thereafter, the court
terminated Father‟s and Mother‟s parental rights. Father appealed.
                                       DISCUSSION
Substantial evidence did not support the juvenile court’s finding that proper notice
was given under the ICWA
       Father contends that substantial evidence did not support the juvenile court‟s
finding that proper notice was given under the ICWA. Father argues that DCFS failed to
comply with the inquiry and notice requirements of the ICWA because the notices it sent
to the BIA did not include any information regarding paternal grandmother and paternal
great-grandmother. He also contends that notice should be sent to Arizona tribes. We
agree with Father‟s contentions.
       “Congress passed the ICWA in 1978 „to promote the stability and security of
Indian tribes and families by establishing minimum standards for removal of Indian
children from their families and placement of such children “in foster or adoptive homes
which will reflect the unique values of Indian culture . . . .”‟ [Citations.]” (In re Gabriel
G. (2012) 206 Cal.App.4th 1160, 1164.) If the court “knows or has reason to know that
an Indian child is involved” in a dependency proceeding, the social worker or probation
officer shall provide notice to the child‟s tribe. (§§ 224.2, subd. (a), 224.3, subd. (d).)
       Pursuant to section 224.2, subdivision (a) “(3) Notice shall be sent to all tribes of
which the child may be a member or eligible for membership, until the court makes a
determination as to which tribe is the child‟s tribe in accordance with subdivision (d) of
Section 224.1, after which notice need only be sent to the tribe determined to be the
Indian child‟s tribe. [¶] (4) Notice, to the extent required by federal law, shall be sent to
the Secretary of the Interior‟s designated agent, the Sacramento Area Director, Bureau of
Indian Affairs. If the identity or location of the parents, Indian custodians, or the minor‟s
tribe is known, a copy of the notice shall also be sent directly to the Secretary of the
                                               4
Interior, unless the Secretary of the Interior has waived the notice in writing and the
person responsible for giving notice under this section has filed proof of the waiver with
the court.” (§ 224.2, subd. (a)(3), (4).)
       Notice must include “specified” information, including “[a]ll names known of the
Indian child‟s biological parents, grandparents, and great-grandparents, or Indian
custodians, including maiden, married and former names or aliases, as well as their
current and former addresses, birthdates, places of birth and death, tribal enrollment
numbers, and any other identifying information, if known.” (§ 224.2, subd. (a)(5)(C).)
       “If the court or the Department „knows or has reason to know that an Indian child
is involved, the social worker . . . is required to make further inquiry regarding the
possible Indian status of the child, and to do so as soon as practicable, by interviewing the
parents, Indian custodian, and extended family members . . . , contacting the Bureau of
Indian Affairs . . . [,] the tribes and any other person that reasonably can be expected to
have information regarding the child‟s membership status or eligibility.‟ (§ 224.3,
subd. (c); see Cal. Rules of Court, rule 5.481(a)(4).) The circumstances that may provide
reason to know the child is an Indian child include, but are not limited to, „A person
having an interest in the child, including the child, an officer of the court, a tribe, an
Indian organization, a public or private agency, or a member of the child‟s extended
family provides information suggesting the child is a member of a tribe or eligible for
membership in a tribe or one or more of the child‟s biological parents, grandparents, or
great-grandparents are or were a member of a tribe.‟ (§ 224.3, subd. (b)(1).)” (In re
Gabriel G., supra, 206 Cal.App.4th at pp. 1165–1166.)
       The juvenile court‟s findings whether proper notice was given under the ICWA
and whether the ICWA applies to the proceedings are reviewed for substantial evidence.
(In re E.W. (2009) 170 Cal.App.4th 396, 403–404.)
       We first discuss DCFS‟s argument that although DCFS noticed the BIA out of “an
abundance of caution,” the juvenile court did not make an “order requiring ICWA notice”
and Father‟s statements were “far to [sic] speculative to trigger ICWA notice.” DCFS‟s
citations to In re O.K. (2003) 106 Cal.App.4th 152 and other cases in which relatives‟
                                               5
statements were determined to be too vague to put the juvenile court on inquiry notice are
not persuasive. (See, e.g., In re O.K., at p. 155 [statement that “the young man may have
Indian in him. I don‟t know my family history that much, but where were [sic] from it is
that section so I don‟t know about checking that” too vague to require notice].)
       Here, Father made several unequivocal statements that gave the juvenile court
reason to know that Indian children were involved in the matter. Father stated that he had
been told by family members that he was Indian, but he had not been raised “around” his
Indian relatives “because they kind of resented my mama because my daddy was black.”
He said that paternal grandmother was Indian. He also stated that he “[knows paternal
great-grandmother] is Indian because she‟s in a town in a reservation in Arizona.” (See
In re Gabriel G., supra, 206 Cal.App.4th at p. 1165 [“„[T]he juvenile court needs only a
suggestion of Indian ancestry to trigger the notice requirement‟”]; In re Antoinette S.
(2002) 104 Cal.App.4th 1401, 1408 [father‟s suggestion that child “might” be an Indian
child because paternal great-grandparents had unspecified Indian ancestry was enough to
trigger notice].) And we reject DCFS‟s argument that Father‟s statement that paternal
great-grandmother lived “in a town in a reservation in Arizona” did not mean that she
lived “on an actual reservation,” and therefore notice was not triggered. (Italics added.)
We conclude that Father‟s statements were sufficient reason for the court to know that an
Indian child was involved.
       Next, we conclude that DCFS failed to comply with the inquiry and notice
requirements of the ICWA because the notices sent to the BIA offices did not contain all
available information regarding paternal grandmother and paternal great-grandmother as
required under section 224.2, subdivision (a)(5)(C) and because notices were not sent to
Arizona tribes.
       “ICWA notice requirements are strictly construed” and must contain enough
information to be meaningful. (In re Francisco W. (2006) 139 Cal.App.4th 695, 703; id.
at pp. 700, 704 [DCFS did not comply with notice requirements where child family
history section in ICWA notices were “largely left blank” and DCFS did not include “any
background information” regarding paternal grandmother, even though father claimed
                                             6
Indian heritage and DCFS “easily could have contacted the paternal grandmother for
additional pertinent information”].) “It is essential to provide the Indian tribe with all
available information about the child‟s ancestors, especially the ones with the alleged
Indian heritage. [Citation.]” (Id. at p. 703.) Notices must include “[a]ll names known of
the Indian child‟s biological parents, grandparents, and great-grandparents, or Indian
custodians, including maiden, married and former names or aliases, as well as their
current and former addresses, birthdates, places of birth and death, tribal enrollment
numbers, and any other identifying information, if known.” (§ 224.2, subd. (a)(5)(C).)
       DCFS failed to comply with the inquiry and notice requirements of the ICWA
because the notices to the BIA did not contain all available information, including
paternal grandmother‟s name and alias, or her birthdate, or her nine possible addresses, or
the social security number and driver‟s license number associated with a person with the
same name as paternal grandmother, or information that paternal great-grandmother lived
on a reservation in Arizona. And while we agree with DCFS that Father did not specify
paternal grandmother was a member of the Navajo tribe by his statement that “my
mother, I don‟t know if she‟s Navajo or . . . ,” we conclude that Father‟s statement that
paternal great-grandmother lived on a reservation in Arizona triggered notice to Arizona
tribes. We conclude that the case must be remanded to the juvenile court with directions
to order DCFS to provide proper notice of the proceedings under the ICWA to the BIA
offices and to Arizona tribes.
       Therefore, we conditionally reverse the juvenile court‟s order terminating Father‟s
and Mother‟s parental rights. (In re Gabriel G., supra, 206 Cal.App.4th at p. 1168
[limited reversal appropriate to ensure that ICWA requirements are met].) If, after proper
notice, the court finds that minors are Indian children, the court shall proceed in
conformity with the ICWA. If it is determined on remand that the minors are not Indian
children, the order shall be reinstated.




                                              7
                                    DISPOSITION
       The July 23, 2012 order terminating Father‟s and Mother‟s parental rights is
reversed and the case is remanded to the juvenile court with directions to order DCFS to
provide the BIA and Arizona tribes with proper notice of the proceedings under the
ICWA. If, after receiving proper notice, a tribe determines the minors are Indian children
as defined by the ICWA, the court shall proceed in conformity with the provisions of the
ICWA. If no tribe indicates the minors are Indian children within the meaning of the
ICWA, the juvenile court shall reinstate the order terminating Father‟s and Mother‟s
parental rights over the minors.
       NOT TO BE PUBLISHED.
                                                MALLANO, P. J.
We concur:


       ROTHSCHILD, J.


       CHANEY, J.




                                            8